DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
proximate" in claim 24 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear exactly how close to a corner of the panel the connector must be in order to be considered proximate. For the purpose of examination it is assumed that a connector located between a midpoint and a corner of a panel is considered proximate to said corner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward (US 2008/0289074 A1).
Regarding claim 28, Ward discloses (Shown below in Annotated Fig. 4) an apparatus, comprising, a panel (AP), a void (V) defined by the panel, a support assembly (SA) operably engaged with the panel, a receiver assembly (RA) operably engaged with the support assembly, a mouth (M) defined by the receiver assembly, wherein the mouth is positioned vertically below the void, a sidewall (RAU/RAL) of the receiver assembly, an upper wall (RAU) portion of the sidewall of the receiver assembly, and a lower wall (RAL) portion of the sidewall of the receiver assembly, wherein the 

    PNG
    media_image1.png
    353
    438
    media_image1.png
    Greyscale

Regarding claim 29, Ward discloses the lower wall portion of the sidewall of the receiver assembly extends radially inward from the upper portion of the sidewall of the receiver assembly (noting the portion of RAL that transitions to a bottom base portion of the receiver).
Regarding claim 30, Ward discloses the support assembly (SA) extends radially outward from the upper wall (RAU) portion of the sidewall of the receiver assembly.
Regarding claim 31, Ward discloses at least a portion of the support assembly extends vertically upward (noting the portion of the support assembly immediately above line 2 of Annotated Fig. 4) in an arcuate manner (noting the cross sectional shape of the receiving portion of the device) from the upper wall portion.
Regarding claim 32, Ward discloses the panel is absorbent (Abstract).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 11, 12, 14, 17, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2008/0289074 A1) in view of Daniels (US 5,075,897 A).
Regarding claims 1 and 17, Ward discloses (Shown below in Annotated Fig. 4 above) an apparatus, comprising, a panel (AP) a void (V) defined by the panel, a support assembly (SA) operably engaged with the panel, wherein the support assembly is positioned below the panel, a receiver assembly (RA) operably engaged with the support assembly, wherein the receiver assembly is positioned below the support assembly, a mouth (M) defined by the receiver assembly, mouth positioned vertically below the void, a sidewall (RAU/RAL) of the receiver assembly extending below support assembly wherein the void and mouth are adapted to receive a drink container.
Ward does not specifically disclose a panel connector of the panel, wherein the panel connector allows the panel to be selectively attached to, and detached from, the support assembly.

It would have been obvious to on having ordinary skill in the art before the effective filing date to take the device of Ward and make the layers of the device i.e. the support assembly portion and the flexible absorbent panel layers detachable from one another because such a change would merely require making portions separable. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Ward and include a support connector and panel connector to allow the absorbent layer to be securely connected to the support connector because such a change would require the mere choice of including a known connection mechanism.
Regarding claim 2, modified Ward discloses the receiver assembly is adapted to be operably engaged with a cup receiver of a drink-holder assembly, wherein the panel is configured to surround, at least in part, a cup receiver (16) of a drink-holder assembly once the receiver assembly operably engaged with the cup receiver, and wherein the panel (30) is configured to surround, at least in part, the drink container once the receiver assembly is operably engaged with the cup receiver of the drink-holder assembly, and the drink container is positioned, at least in part, in the cup receiver.
Regarding claim 11, modified Ward discloses a vertically-extending side wall of the receiver assembly, wherein the vertically-extending side wall includes an upper wall 
Regarding claim 12, modified Ward discloses the void (V) is centrally positioned on the panel.
Regarding claim 14, modified Ward discloses the lower wall portion (RAL) of the vertically-extending side wall extends radially inwards from the upper portion of the vertically-extending side wall (noting where the bottom portion transitions into the floor of the receiver).
Regarding claim 24, modified Ward discloses a corner of the panel (Fig. 2), but does not specifically disclose the panel connector is positioned proximate the corner of the panel.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Ward and place the panel connectors proximate to the corner because such a change would require a mere rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 25, modified Ward discloses the apparatus having four corners of the panel (Fig. 2, noting four of the corners of the device 10), but does not specifically disclose the panel connector includes four panel connectors, wherein each panel connector of the four panel connectors is positioned at one corner of the four corners.
It would have been obvious to one having ordinary skill in the art to take the modified device of Ward and include four panel connectors because such a change 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Ward and place the panel connectors proximate to the corners because such a change would require a mere rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 26, modified Ward discloses at least a portion of the support assembly extends vertically upward (noting the portion of the support assembly extending above line 2 of Annotated Fig. 4 above) in an arcuate manner (noting the round curvature of the device) from the upper wall portion (RAU).
Regarding claim 27, modified Ward discloses the panel is positioned entirely above the support assembly (noting the panel is considered to be the portion above line 1 shown in Annotated Fig. 4).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2008/0289074 A1) in view of Daniels (US 5,075,897 A) as applied to claim 1 above, and further in view of Luna et al. (US 2018/0208094 A1).
Regarding claims 19, modified Ward does not specifically disclose an accordion section of the receiver assembly configured to selectively expand, and to selectively contract, a vertical height of the receiver assembly in such a way that the receiver 
Medina Luna et al. (Medina Luna hereafter) teaches the ability to have a cup holder insert including accordion section (Figs. 2 and 3) configured to selectively expand, and to selectively contract, a vertical height of the receiver assembly in such a way that the receiver assembly, in use, is receivable, at least in part, into a fixed vertical depth of a drink holder assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Ward and replace the vertical wall portions with accordion portions because such a change would allow cup holder portion to be collapsible and expandable thereby allowing the device to fit different sized beverage containers as well as sit snugly within vehicle cup holders of various depth.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2008/0289074 A1) in view of Jones (US 2005/0082455 A1).
Regarding claim 34, Ward does not specifically disclose a wiper assembly operably engaged with the panel, wherein the wiper assembly is adapted to receive condensation from a side wall of a drink container.
Jones teaches the ability to have a wiper assembly (50) configured to receive condensation (Paragraph 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Ward and include a wiper assembly operatively engaged with the panel because such a change would allow the device to capture .

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2008/0289074 A1) in view of Lota (US 7,708,247 B2).
Regarding claim 35, Ward does not specifically disclose at least one tapered section operably engaged with the support assembly and the upper wall portion of the sidewall of the receiver assembly; wherein the at least one tapered section is adapted to interface with differently sized openings of a drink-holder assembly of a vehicle.
Lota teaches the ability to have a cup holder insert including an upper wall (44) and a plurality of tapered sections (14) that is adapted to interface with differently sized openings of a drink-holder assembly of a vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Ward and include a plurality of tapered pieces similar to those of Lota because such a change would allow the tapered portions to maintain contact with the inner surface of the vehicle cup holder and eliminate unwanted movement or rattling of the beverage container seated within the device as suggested by Lota.

Response to Arguments
Applicant's arguments filed 23 March 2021 have been fully considered but they are not persuasive. 

Applicant argues that Ward fail to teach or disclose many of the limitations of claim 33, Examiner respectfully disagrees noting the interpretation demonstrated by Annotated Fig. 4, and noting, Ward demonstrates a support assembly (SA) operably engaged with the panel, a receiver assembly (RA) operably engaged with the support assembly, a mouth (M) defined by the receiver assembly, wherein the mouth is positioned vertically below the void, a sidewall (RAU/RAL) of the receiver assembly, an upper wall (RAU) portion of the sidewall of the receiver assembly, and a lower wall (RAL) portion of the sidewall of the receiver assembly, wherein the support assembly (SA) is positioned above the receiver assembly (noting the distinction along line 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.T.T./           Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734